                      UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          STATESVILLE DIVISION

                       Civil Action No. 5:18-CV-00032-FDW-DSC


 JANE DOE,                                        )
                                                  )
                          Plaintiff,              )        CONSENT PROPOSED
                                                  )      SCHEDULING ORDER FOR
        v.                                        )     DEFENDANT’S NOTICE AND
                                                  )       PRODUCTION OF FERPA
 LENOIR-RHYNE UNIVERSITY,                         )   DOCUMENTS OR INFORMATION
                                                  )
                          Defendant.              )
                                                  )

       Pursuant to this Court’s Order [Doc. No. 33] dated October 11, 2018, Plaintiff, Jane

Doe, (hereinafter “Plaintiff”), and Defendant, Lenoir-Rhyne University (hereinafter

“LRU” or “Defendant”) counsel for the parties have conferred and submit this Proposed

Scheduling Order for Defendant’s Notice and Production of Documents protected by the

Family Educational Rights and Privacy Act (hereinafter “FERPA”).

       Pursuant to the Order [Doc. No. 33] the parties have conferred and agree that

Defendant will notify all affected students of the Court’s Order and the production of

documents (or unredacted documents) ordered therein as soon as possible. In order to give

a reasonable time for the notification to the affected students and for the students to take

action to respond to the production of these documents (or unredacted copies), the parties

believe that thirty days after the entry of this Order is a reasonable time for the notification

and possible response by the affected students.
         The parties agree that Defendant will produce documents (or unredacted

documents) that were only withheld pursuant to objection regarding FERPA, within five

business days after the expiration of the thirty day notice and response period (thirty-five

days from entry of this Order) unless some objection to the production is made by any

affected student.      Defendant will notify Plaintiff’s counsel and the Court of any

communication with an affected student indicating an objection to the production ordered

by the Court.

         Furthermore, any future documents withheld only due to an objection based upon

FERPA will follow the same timing schedule as set forth herein with the thirty day notice

and response period which will begin on the date upon which the discovery is due.

         IT IS THEREFORE ORDERED that Defendant will notify affected students and

produce documents (or unredacted documents) withheld only on the basis of FERPA as set

forth herein and pursuant to this Court’s October 11, 2018 Order on or before the

aforementioned deadlines.

         SO ORDERED.
                                Signed: October 29, 2018




                                               2
4833-9258-0473, v. 1
